          Case 1:21-cr-00255-RC Document 11 Filed 02/24/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES

 v.
                                                        Case No. 1:21-mj-240
 EMMA CORONEL AISPURO,
       Defendant.


        DEFENDANT’S MOTION FOR LEAVE TO FILE SEALED MATERIAL

       Defendant Emma Aispuro, by and through undersigned counsel, respectfully moves this

Court for an order to file Defendant’s Motion to Admit Jeffrey Lichtman Pro Hac Vice and

attachments under seal.

       The proposed sealed motion and materials contain sensitive information regarding Mr.

Lichtman and sealing requested to ensure the privacy of this information.

       WHEREFORE, for the foregoing reasons, Emma Aispuro respectfully requests that this

Court grant her Motion for Leave to File Sealed Material and order that the Motion for

Admission of Attorney Pro Hac Vice and attachments be sealed and entry on the public docket

of the motion and attachments be delayed until further order of this Court.



                                                     Respectfully submitted,

                                                     ____________/s_________________
                                                     David Benowitz DC Bar No. 451557
                                                     Counsel for Emma Aispuro
                                                     Price Benowitz LLP
                                                     409 7th Street, NW, Suite 200
                                                     Washington, DC 20004
                                                     (202) 417-6000
                                                     david@pricebenowitz.com
          Case 1:21-cr-00255-RC Document 11 Filed 02/24/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of February 2021, I caused a true and correct copy of
the foregoing Defendant’s Motion for Leave to Filed Sealed Material and attachments to be
delivered via email to Assistant United States Attorneys Anthony John Nardozzi and Katharine
Ann Wagner, U.S. Department of Justice, Narcotic and Dangerous Drug Section, 145 N Street,
NE Washington, D.C. 2530.


                                                      ___________/s/__________________
                                                      David Benowitz
